Citation Nr: 0717397	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision in which the RO denied the veteran's claim of 
service connection for PTSD.  In November 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in November 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2005.

In November 2006, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no diagnosis of PTSD of record, and competent 
medical evidence establishes that the veteran does not meet 
the diagnostic criteria for PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The September 2005 rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the May 2005 letter-which 
meets the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).

Post-rating, in a May 2006 letter, the RO notified the 
veteran of information pertaining to the assignment of 
disability ratings and effective dates.  However, the timing 
of this notice also is not shown to prejudice the veteran.  
As the Board's decision herein denies the claim for service 
connection, no effective date or higher rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of service medical 
records, post-service private treatment records, outpatient 
treatment records from the VA Medical Center (VAMC) in 
Providence, Rhode Island, and reports of VA examinations, as 
well various statements by the veteran, his representative, 
and his wife, along with the transcript of the November 2006 
Board hearing.

During the hearing, the veteran and his representative 
requested another VA examination for the purpose of 
ascertaining whether the veteran, in fact, meets the 
diagnostic criteria for PTSD.  However, the report of the 
most recent, June 2005 examination-obtained for the purpose 
of resolving this question-includes a detailed discussion of 
the veteran's documented medical history and assertions, as 
well as clinical findings based on the examiner's interview 
with the veteran, a multiple axis diagnosis, and full 
explanation for the examiner's conclusions.  Further, there 
is nothing in the examination report to reflect that the 
examiner was "pre-disposed", as the veteran contends.  In 
short, the June 2005 examination report is adequate for 
evaluating the veteran's claim, and a remand for another VA 
examination is unnecessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West  2002); 
38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).  
In this case, however, there is no medical diagnosis of PTSD.  

Private medical records from Dr. R. Bessette, dated from 
September 1996 to
November 1997, consist of a September 1996 initial evaluation 
report (that appears to include an assessment of bipolar 
disorder), and progress notes that include reference to the 
veteran's symptoms, and medications prescribed, but no 
specific diagnosis. 

In July 1998, the veteran was admitted to the Partial 
Hospital Program at Butler Hospital in Providence, Rhode 
Island, for psychiatric treatment.  Associated records 
indicate, that, on admission, he reported growing 
increasingly depressed over the prior three months.  He also 
described a delusional belief that people were sending him 
messages about a child that he had allegedly fathered in 
Vietnam.  The discharge summary noted that the veteran had 
left after participating in the program for one day, and that 
mental status at the time of discharge could not be assessed.  
The principal diagnosis was psychotic disorder, NOS (not 
otherwise specified).  

The veteran had psychiatric treatment at the Providence VAMC, 
from July 1998 to April 2005, to include a hospitalization in 
July 1998, for a condition variously identified as a 
psychotic disorder, not otherwise specified, and severe major 
depressive disorder with psychotic features by history.  

On VA examination in November 2000, the veteran complained of 
depression, anxiety and had a history of delusional thinking.  
The diagnosis was major depressive disorder with psychotic 
features, in partial remission.  

The veteran underwent VA examination in June 2005, expressly 
in connection with claim for service connection for PTSD.  
The report of that examination includes notation that the VA 
examiner reviewed the claims file, including the VA 
outpatient treatment records from the Providence VAMC, and 
found no previous diagnosis of PTSD.  The veteran told the 
examiner he first sought psychiatric treatment in 1996 on a 
private outpatient basis for symptoms of depression and 
delusions of reference.  The first time he remembered having 
any delusional symptoms was in 1990, and he denied any 
significant experiences of depression or anxiety prior to 
1990.  As in-service stressors, the veteran reported being in 
areas that were frequently shelled and mortared and told the 
examiner of being shot at by one of his own men in Vietnam 
when he went to take down a flare and the flare went off.  
The veteran said he did not have regular intrusive thoughts 
about his Vietnam experiences and only dreamed of those 
experiences about two or three times a year.  He denied 
significant problems with sleep, irritability, and anger or 
any symptoms of hypervigilance or exaggerated startle.  

The diagnoses were psychotic disorder, not otherwise 
specified, and major depression with psychotic features, by 
history.  The VA examiner expressly indicated that the 
veteran did not meet the diagnostic criteria for PTSD.  The 
examiner also found no evidence that linked the veteran's 
experiences in Vietnam with his psychiatric symptoms.  He 
said it was less than likely as not that the veteran's 
psychotic disorder or any mood disorder was associated with 
Vietnam stressors.

In short, the current record not only includes no medical 
diagnosis of PTSD, but the June 2005 examiner's conclusions 
constitute competent medical evidence establishing that the 
veteran does not meet the diagnostic criteria for PTSD.  As 
such, the medical evidence of record weighs against the 
claim, and no contrary documentary evidence has been 
presented or identified.  Moreover, to whatever extent the 
veteran may suggest that a treatment provider told him that 
he might have PTSD (as indicated during the Board hearing), 
his assertions of what a doctor allegedly told him do not 
constitute competent evidence to support the claim.  See, 
e.g., Robinette v. Brown, 8 Vet. App. 69. 77-78 (1995).

In addition to the medical evidence, the Board has considered 
the assertions of the appellant, his spouse, and his 
representative, to include those advanced in various written 
statements and during the veteran's hearing.  However, as 
laypersons without the appropriate medical training and 
expertise, none is competent to render a probative 
(persuasive) opinion on a medical matter-such as the 
diagnosis of the disability for which service connection is 
sought.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard have no probative value.  

Where, as here, competent evidence establishes that the 
veteran does not have the claimed disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223,225 (1992).  Here, the claim must 
be denied because the first, essential criterion for 
establishing service connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f), is not met.  As such, the Board need not 
address whether the remaining regulatory requirements-
evidence of an in-service stressor and of a link between the 
stressor and PTSD-are met.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.  App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


